Exhibit 10.99

August 12, 2013

The Coast Distribution System, Inc.

350 Woodview Avenue

Morgan Hill, California 95037

            Re:     Sixteenth Amendment

Ladies and Gentlemen:

The Coast Distribution System, Inc., a Delaware corporation (“Coast Delaware”),
United Sales & Warehouse of Texas, Inc., a Texas corporation (“United Sales”),
C/P Products Corp., an Indiana corporation (“C/P”), Mohawk Trailer Supply, Inc.,
a New York corporation (“Mohawk”), and Les Systemes De Distribution Coast
(Canada) Inc. The Coast Distribution System (Canada) Inc., a corporation
organized under the laws of the Province of Quebec (“Coast Canada”) (Coast
Delaware, United Sales, C/P, Mohawk, and Coast Canada are referred to
individually as “Borrower” and collectively as “Borrowers”), and Bank of
America, N.A., (in its individual capacity, “US Lender”), acting by and through
Bank of America, N.A., a national banking association, as agent for US Lender
(in such capacity, “Agent”) and Bank of America, N.A. (acting through its Canada
branch) (“Canadian Lender”), (US Lender, acting through Agent, and Canadian
Lender are referred to collectively as “Lender”), have entered into that certain
Third Amended and Restated Loan and Security Agreement dated August 30, 2005
(the “Security Agreement”). From time to time thereafter, Borrowers and Lender
may have executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Security Agreement (the Security Agreement and the
Amendments hereinafter are referred to, collectively, as the “Agreement”).
Borrowers and Lender now desire to further amend the Agreement as provided
herein, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Agreement hereby is amended as follows:

(a) The definition of Applicable Margin set forth in Section 1 of the Agreement
is hereby amended and restated in its entirety as follows:

“Applicable Margin” shall mean the margin set forth below, with respect to any
LIBOR Rate Loan, Canadian Prime Rate Loan and US Prime Rate Loan (each, an
“Interest Type”, as hereinafter defined) in effect from time to time. The
Applicable Margin shall be adjusted quarterly on the first day of the month
following receipt of Borrowers’ Form 10(Q) or Form 10(K), as applicable, based
on Borrowers’ consolidated Net Profit for the 12 month period ending on the date
of calculation and Borrowers’ consolidated Fixed Charge Coverage Ratio for the
12 month period ending on the date



--------------------------------------------------------------------------------

of calculation, in each case, as shown on Borrowers’ financial statements set
forth in Borrowers’ Form 10(Q) or Form 10(K), as applicable (provided that, if
Borrowers fail to deliver such Form 10(Q) or Form 10(K), as applicable, within
the time period required by Subsection 9(f) of this Agreement, the Applicable
Margin shall conclusively be presumed to be equal to the highest level set forth
on the chart below from the date such Form 10(Q) or Form 10(K), as applicable,
was required to be delivered until the first day of the month following receipt
of such Form 10(Q) or Form 10(K), as applicable, as set forth on the following
chart:

 

Level

   Trailing Twelve
Month Net Profit    Fixed Charge
Coverage Ratio    Applicable Margin for
LIBOR rate loans
(in basis points)    Applicable Margin for US
Prime Rate Loans and
Canadian Prime  Rate
Loans (in basis points)

(1)

   >$2,000,000    >4.0    225 bps    75 bps

(2)

   >$1,250,000


£$2,000,000

   >3.0:1.0


£4.0:1.0

   250 bps    100 bps

(3)

   >$625,000


£$1,250,000

   >1.50:1.0


£3.0:1.0

   275 bps    125 bps

(4)

   £$625,000    >1.10:1.0


£1.50:1.0

   300 bps    150 bps

(5)

   £$625,000    £1.10:1.0    325 bps    175 bps

; provided, however, that after the occurrence and during the continuance of an
Event of Default, the Applicable Margin shall be the default rate as provided in
Section 4(a)(v). By way of example, and for purposes of clarification only, if
the Applicable Margin is at Level 3 and Borrowers achieve a trailing twelve
month Fixed Charge Coverage Ratio of 3.0:1.0 but the trailing twelve month Net
Profit is $800,000, then the Applicable Margin would remain at Level 3. If, as a
result of any restatement of or other adjustment to the financial statements,
borrowing base certificates or Inventory or Accounts reports of Borrowers, or
the results of audits or appraisals which do not confirm the information
provided in borrowing base certificates or for any other reason, Lender
determines that (a) the consolidated Net Profit for the 12 month period ending
on the date of calculation or the consolidated Fixed Charge Coverage Ratio, for
the 12 month period ending on the date of calculation, was inaccurate and (b) a
proper calculation of the consolidated Net Profit for the 12 month period ending
on the date of calculation or the consolidated Fixed Charge Coverage Ratio for
the 12 month period ending on the date of calculation would have resulted in
different pricing for any period, then (i) if the proper calculation of the
consolidated Net Profit for the 12 month period ending on the date of
calculation or the consolidated Fixed Charge Coverage Ratio for the 12 month
period ending on the date of calculation would have resulted in higher pricing
for such period, Borrowers shall automatically and retroactively be obligated to
pay to Lender, promptly on demand by Lender, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the trailing twelve month Net Profit or Fixed Charge
Coverage Ratio would have resulted in lower pricing for such period, Lender
shall not have any obligation to repay any interest or fees to Borrowers;
provided that if, as a result of any restatement or other event, a proper
calculation of the trailing twelve month Net Profit or



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio would have resulted in higher pricing for one or
more periods and lower pricing for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by Borrowers pursuant to clause (i) above shall
be based upon the excess, if any, of the amount of interest and fees that should
have been paid for all applicable periods over the amount of interest and fees
paid for all such periods.

(b) The definition of Fixed Charge Coverage Ratio set forth in Section 1 of the
Agreement is hereby amended and restated in its entirety as follows:

“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
of (i) EBITDA, minus Capital Expenditures for such period not financed, minus
cash taxes paid, minus cash dividends paid and cash distributions paid for such
period which were not calculated in determining net income after taxes, all on a
consolidated basis as to Borrowers and their Subsidiaries to (ii) Fixed Charges.

(c) Section 10 of the Agreement is hereby amended to delete the date of July 10,
2014 set forth in the first sentence thereof and substituting the date of
July 10, 2017 in its stead.

2. Borrowers represent and warrant to Lender that this Amendment has been
approved by all necessary corporate action, and each individual signing below
represents and warrants that he or she is fully authorized to do so.

3. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Borrowers and Lender and remain in full
force and effect in accordance with their terms.

4. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement. This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.

(Remainder of page intentionally blank; signatures follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

LENDER: BANK OF AMERICA, N.A., as Agent By: /s/ JOHN W.
MUNDSTOCK                                 Title: Senior Vice President BANK OF
AMERICA, N.A., as US Lender By: /s/ JOHN W.
MUNDSTOCK                                 Title: Senior Vice President BANK OF
AMERICA, N.A., acting through its
Canada branch, as Canadian Lender By: /s/ MEDINA SALES DE
ANDRADE                   Title: Vice President



--------------------------------------------------------------------------------

BORROWERS: THE COAST DISTRIBUTION SYSTEM, INC. By:   /s/ SANDRA A. KNELL

Title: Executive Vice President

UNITED SALES & WAREHOUSE OF TEXAS, INC. By:   /s/ SANDRA A. KNELL Title:
Executive Vice President C/P PRODUCTS, CORP. By:   /s/ SANDRA A. KNELL Title:
Executive Vice President MOHAWK TRAILER SUPPLY, INC. By:   /s/ SANDRA A. KNELL
Title: Executive Vice President LES SYSTEMES DE DISTRIBUTION COAST
(CANADA) INC. THE COAST DISTRIBUTION
SYSTEM (CANADA) INC. By:   /s/ SANDRA A. KNELL Title: Executive Vice President



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT

The undersigned guarantor acknowledges that Bank of America, N.A., (in its
individual capacity, “US Lender”), acting by and through Bank of America, N.A.,
as agent for US Lender (in such capacity, “Agent”) and Bank of America, N.A.
(acting through its Canada branch), (“Canadian Lender”) (US Lender, acting
through Agent, and Canadian Lender are referred to collectively as “Lender”)
have no obligation to provide it with notice of, or to obtain its consent to,
the terms of the foregoing Sixteenth Amendment (the “Sixteenth Amendment”) to
the Third Amended and Restated Loan and Security Agreement dated August 30,
2005, as amended, modified or supplemented from time to time. The undersigned
guarantor nevertheless: (i) acknowledges and agrees to the terms and conditions
of the Sixteenth Amendment; and (ii) acknowledges that its guaranty remains
fully valid, binding, and enforceable.

 

9002-1288 QUEBEC INC. By   /s/ SANDRA A. KNELL Title: Executive Vice President